Exhibit DATED: 9th JANUARY SAF-CONCORD SHIPPING LTD (The "Borrower") -AND- EFG EUROBANK ERGASIAS S.A. (The "Bank") LOAN AGREEMENT FOR THE AMOUNT OF UP TO USD 10,000,000 M/V "SOLAR EUROPE" TBN "MONICA P" C O N T E N T S CLAUSE PAGE NO 1. PURPOSE, DEFINITIONS AND INTERPRETATION 1 2. DISBURSEMENT 9 3. CONDITIONS PRECEDENT 10 4. REPRESENTATIONS AND WARRANTIES 11 5. ARRANGEMENT FEE 17 6. EVIDENCE 17 7. REPAYMENT AND PREPAYMENT 18 8. INTEREST AND INTEREST PERIODS 19 9. THE MASTERSWAP AGREEMENT 22 10. PAYMENTS ACCOUNTS & CALCULATIONS 24 11. UNLAWFULNESS & INCREASED COSTS 25 12. SECURITY 26 13. COVENANTS 27 14. EVENTS OF DEFAULT 33 15. APPLICATION OF RECEIPTS 36 16. ACCOUNTS 37 17. INDEMNITY 40 18. REMEDIES AND WAIVERS 42 19. LEGAL IMMINENCE 43 20. COUNTERPARTS 43 21. INVALIDITY 43 22. ASSIGNMENT 43 23. EXPENSES 44 24. NOTICE 45 25. GOVERNING LAW AND JURISDICTION 45 SCHEDULE I 47 SCHEDULE II 52 SCHEDULE III 59 SCHEDULE IV 60 SCHEDULE V 61 THIS AGREEMENT is dated the eighth (9th) day of January two thousand nine and made BETWEEN 1.SAF-CONCORD SHIPPING LTD being a company incorporated in accordance with the laws of the Republic of Liberia, whose registered office is at 80, Broad Street, Monrovia, Liberia (referred to below as "theBorrower"); and 2.EFG EUROBANK ERGASIAS S.A., a banking societe anonyme duly incorporated under the laws of Greece, having its registered office at 8, Othonos Street, Athens, Greece, acting for the purposes of this Agreement through its office at 83, Akti Miaouli, iraeus, Greece (referred to below as "the Bank"). WHEREAS At the request of the Borrower, the Bank has agreed to advance to the Borrower a secured loan facility in the amount of up to United States Dollars ten million (USD 10,000,000) upon the terms and conditions hereinafter set forth. IT IS HEREBY AGREEDas follows:- 1.PURPOSE, DEFINITIONS AND INTERPRETATION The purpose of the Loan shall be to make available to the Borrower a facility in the amount of up to United States Dollars ten million (USD 10,000,000) by one (1) advance for the purpose of partly financing the acquisition cost of the Vessel (as hereinafter defined) In this Agreement unless the context otherwise requires the following terms shall have the following meanings: "Affiliate" with respect to any person at any time, means any entity directly or indirectly controlling, controlled by or under common control with that person at that time.For purposes of this definition, "person" means any individual or legal entity or union of individuals, "control" means the power to direct the management and policies of an entity, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and "controlling" and "controlled" have correlative meanings. "Agreed Rate" means a rate agreed between the Bank and the Borrower on the basis of which (instead of
